                          UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN



        UNITED STATES OF AMERICA

                         v.                                  ZOOM VIDEOCONFERENCE
                                                         CHANGE OF PLEA HEARING MINUTES

               JUAN M. CARDENAS                                       Case No. 19-CR-201


HONORABLE WILLIAM C. GRIESBACH presiding                                       Time Called: 11:01 am
Proceeding Held: July 28, 2020                                             Time Concluded: 11:25 am
Deputy Clerk: Lori                                                           Zoom Hearing: 072820

Appearances:

UNITED STATES OF AMERICA by:                         Daniel R. Humble
JUAN M. CARDENAS via Zoom and by:                    Thomas J. Erickson
US PROBATION OFFICE by:                              Brian Koehler
INTERPRETER: None                                    ☐ Interpreter Sworn


☒ Defense counsel advises that defendant wishes to   ☒ Court advises defendant as to:
  enter a plea of guilty                               ☒ Elements of the offense
☒ Plea agreement filed                                 ☒ Maximum penalties
☒ Defendant has reviewed plea agreement with           ☐ Mandatory minimum sentence
  counsel and is satisfied w/representation            ☐ Forfeiture provision
☒ Defendant sworn                                      ☒ Sentencing guidelines
☒ Defendant advised that false statements made         ☒ Right to a jury trial
  under oath may result in prosecution for perjury     ☐ Waiver of appeal rights
☒ Court questions defendant as to background,        ☒ Government provides factual basis as set forth in
  education, medical history, drug usage               plea agreement


☒ GUILTY plea entered to Count 2                  ☒ Court finds Defendant’s plea to be knowing and
  of the ☒ indictment, ☐ superseding indictment,    voluntary and that a factual basis exists for the plea
  ☐ information                                     ☒ Defendant adjudged guilty
☒ CHARGE: 18:922(a)(60 and 924(a)(2) Making a false statement in connection with the purchase of a
  firearm to a federal firearms dealer.
☒ PSR ordered                                     ☒ FPT and JT dates removed from court calendar
☒ Sentencing set for: November 6, 2020 at 1:30 pm

☐ Detention continued; or ☒ Bond continued: ☒ as previously set, or        ☐ as modified:
The Court makes findings for video appearance for hearing.
